     Case: 1:20-cr-00908 Document #: 17 Filed: 01/13/21 Page 1 of 4 PageID #:61




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                               No. 20 CR 908
              v.
                                               Judge Steven C. Seeger
ELISA RICHARDSON


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d), it is hereby ORDERED:

      1.     Certain materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case contain taxpayer

information obtained from the Internal Revenue Service (collectively, “the materials”)

and are subject to this protective order These materials may be used by defendant

and defendant’s counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Any materials containing taxpayer information obtained from the

Internal Revenue Service shall be plainly marked as such by the government prior to

disclosure. No such materials, or the information contained therein, may be disclosed

to any persons other than defendant, defendant’s counsel, persons employed to assist

the defense, or the taxpayer on whose behalf such information was provided to the

Internal Revenue Service, without prior notice to the government and authorization
    Case: 1:20-cr-00908 Document #: 17 Filed: 01/13/21 Page 2 of 4 PageID #:62




from the Court. Absent prior permission from the Court, taxpayer information

obtained from the Internal Revenue Service shall not be included in any public filing

with the Court, and instead shall be submitted under seal (this Order does not,

however, prohibit a defendant from making a public filing containing the defendant’s

own taxpayer information).

      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; or (2) returned to the

United States. The Court may require a certification as to the disposition of any such

materials. In the event that the materials are retained by defense counsel, the


                                          2
     Case: 1:20-cr-00908 Document #: 17 Filed: 01/13/21 Page 3 of 4 PageID #:63




restrictions of this Order continue in effect for as long as the materials are so

maintained, and the materials may not be disseminated or used in connection with

any other matter without further order of the Court.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      8.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.



                                         ENTER:




                                         STEVEN C. SEEGER
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: January 13, 2021




                                            3
Case: 1:20-cr-00908 Document #: 17 Filed: 01/13/21 Page 4 of 4 PageID #:64




                                    4
